 1
 2
                               UNITED STATES DISTRICT COURT
 3
                                       DISTRICT OF NEVADA
 4
 5   U.S.A. DAWGS, INC.,
                                                           Case No.: 2:17-cv-02054-JCM-NJK
 6          Plaintiff,
                                                                          Order
 7   v.
 8
     CROCS, Inc., et al.,
 9
            Defendants.
10
11         Due to conflicting duties of the Court, the hearing on counsel’s motion to withdraw as
12 attorney, currently set for April 4, 2019, is CONTINUED to April 23, 2019, at 10:30 a.m., in
13 Courtroom 3C. A corporate representative for Plaintiff shall appear in person. Plaintiff’s current
14 counsel and any newly retained counsel shall also appear in person.1 There will be no exceptions
15 to these appearance requirements.
16         No later than March 27, 2019, Plaintiff’s current counsel shall serve it with this order and
17 shall file a proof of service. Any response to the motion to withdraw shall be filed no later than
18 April 15, 2019.
19         IT IS SO ORDERED.
20         Dated: March 22, 2019.
21
22                                                  ____________________________________
                                                    NANCY J. KOPPE
23                                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
          1
            The Court reminds Plaintiff that a corporation must be represented by counsel in federal
28 court. See Reading Intern., Inc. v. Malulani Group, Ltd., 814 F.3d 1046, 1053 (9th Cir. 2016).

                                                    1
